Exhibit 10.1

 



 

MILLBURN MULTI-MARKETS TRADING L.P.

SIXTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

 

 



 



TABLE OF CONTENTS

Page

1.   Continuation of Limited Partnership; Partnership Name.   1  2.   Principal
Place of Business.   1  3.   Business.   2  4.   Term, Dissolution and Fiscal
Year.   3  5.   Capital Contributions and Limited Partnership Interests.   3 
6.   Allocation of Profits and Losses.   4  7.   Duties of the General Partner. 
 7  8.   Reports to Limited Partners.   7  9.   Non-Assignability and
Withdrawal.   7  10.   Special Power of Attorney.   9  11.   Voluntary or
Involuntary Withdrawal of a Partner; Removal of General Partner   10  12.   No
Personal Liability for Return of Capital.   11  13.   Standard of Liability and
Indemnification.   11  14.   Additional Limited Partners.   11  15.   Feeder
Fund Subscriptions and Withdrawals.   11  16.   Amendments with Consent of the
General Partner.   12  17.   Side Letters.   12  18.   Governing Law.   12 
19.   Miscellaneous.   13 

  





 

MILLBURN MULTI-MARKETS TRADING L.P.

SIXTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

This Sixth Amended and Restated Limited Partnership Agreement (this “Agreement”)
dated as of September 26, 2019, by and between Millburn Ridgefield Corporation,
a Delaware corporation (the “General Partner”) and each other party who becomes
a party to this Agreement whether by execution of a counterpart of this
Agreement or by execution of a separate instrument pursuant to which such person
agrees to be bound by the terms of this Agreement or otherwise, as an owner of a
limited partnership interest (an “Interest”) and who is shown on the books and
records of Millburn Multi-Markets Trading L.P. as a limited partner
(individually, a “Limited Partner” and collectively, “Limited Partners”) (the
General Partner and Limited Partners may be collectively referred to herein as
“Partners”).

WITNESSETH:

WHEREAS, the parties hereto desire to continue a limited partnership for the
purposes set forth herein;

WHEREAS, the Partnership was formed under the Delaware Revised Uniform Limited
Partnership Act, as amended and in effect on the date hereof (the “Act”),
pursuant to a Limited Partnership Agreement made as of September 15, 2004 and
amended and restated as of January 1, 2007, December 19, 2008, November 1, 2009,
December 31, 2013, and February 12, 2018 (the “Prior Agreement”), and the
parties hereto desire to further amend and restate the Prior Agreement in its
entirety;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.         Continuation of Limited Partnership; Partnership Name.

The Partners do hereby continue a limited partnership under the Act. The name of
the limited partnership is Millburn Multi-Markets Trading L.P. (the
“Partnership”).

The General Partner has executed and filed a Certificate of Limited Partnership
in accordance with the provisions of the Act and shall execute, file and record,
as appropriate, such amendments, assumed name certificates and other documents
as are or become necessary or advisable as determined by the General Partner,
and shall take all steps which the General Partner may deem necessary or
advisable to allow the Partnership to conduct business in any jurisdiction where
the Partnership conducts business and to otherwise provide that Limited Partners
will have limited liability with respect to the activities of the Partnership in
all such jurisdictions. Each Limited Partner hereby undertakes to furnish to the
General Partner a power of attorney which may be filed with the Certificate of
Limited Partnership and any amendments thereto and such additional information
as is required from it to complete such documents and to execute and cooperate
in the filing or recording of such documents at the request of the General
Partner, provided that no Limited Partner shall in any respect participate in
the management of the Partnership. The General Partner shall have the authority
to reorganize the Partnership, or to merge the Partnership into a new limited
partnership organized under the laws of any State in the United States, provided
that such reorganization or merger does not have a material adverse effect on
the Limited Partners.

2.          Principal Place of Business.

The principal office of the Partnership shall be 55 West 46th Street, 31st
Floor, New York, New York 10036, or such other place as the General Partner may
designate.

The address of the registered office of the Partnership in the State of Delaware
is c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Newcastle County, Delaware 19801, and the name and address
of the registered agent for service of process on the Partnership in the State
of Delaware is The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, Newcastle County, Delaware 19801.





1

 

 

The General Partner may change the registered office and registered agent of the
Partnership upon notice to the Limited Partners.

3.         Business.

The Partnership business and purpose is to trade, buy, sell or otherwise
acquire, hold or dispose of commodities and currencies including futures and
forward contracts, options contracts, and any other rights pertaining thereto.
The objective of the Partnership business is appreciation of its assets through
speculative trading.

The Partnership shall have the following purposes, through its trading
activities:

(a)       to purchase, sell, write and invest and trade in, within and without
the United States, on margin or otherwise, government and government agency
bonds, debentures, notes, letters of credit, bankers’ acceptances, commercial
paper, other securities, rights and options, including puts and calls, with
respect to any of the foregoing (collectively, “Securities”), including the
making and covering of short sales of Securities;

(b)       to purchase, sell, write and invest and trade in, within or without
the United States, on margin or otherwise, commodities, commodity futures and
forward contracts and rights and options, including puts and calls, with respect
to commodities and commodity futures and forward contracts (collectively,
“Commodity Interests”), including the making and covering of short sales of
Commodity Interests;

(c)       to purchase, sell and invest in all manner of physical and “spot”
market commodities within and without the United States;

(d)       to purchase, sell, write and invest and trade in, within and without
the United States, on margin or otherwise, foreign currencies, foreign currency
futures contracts, foreign currency forward contracts and rights and options
relating thereto (collectively, “Currency Interests”), including the making and
covering of short sales of Currency Interests;

(e)       to lend monies to third parties;

(f)       to purchase, sell, write and invest and trade in, within and without
the United States, on margin or otherwise, “swaps,” “swaptions,” “floors,”
“collars,” “swap agreements” within the meaning of the Part 35 regulations of
the Commodity Futures Trading Commission (“CFTC”), “hybrid instruments” within
the meaning of the Part 34 regulations of the CFTC, and excluded derivative
transactions, hybrid instruments and excluded swap transactions within the
meaning of Section 2 of the Commodity Exchange Act and all manner of
“over-the-counter” instruments, including the making and covering of short sales
in any of the foregoing;

(g)       to engage in any form of trading or investment activity within or
without the United States which the General Partner deems appropriate, without
restriction or limitation, and to refrain from trading or investing in the
General Partner’s absolute discretion;

(h)       to invest in partnerships or similar investment vehicles, including
those organized to serve as master trading vehicles for the Partnership and/or
other entities; and

(i)       to engage in any other lawful act or activity within or without the
United States for which limited partnerships may be organized under the laws of
the State in which the Partnership is then organized.

The Partnership shall have the power to enter into, make and perform all
contracts and other undertakings, and engage in all activities and transactions
as may be necessary or advisable to the carrying out of the foregoing purposes,
including, without limitation, the power:

(aa)    to borrow money from banks, brokers or any of the Partners, and to
secure the payment of any obligations of the Partnership by hypothecation or
pledge of all or part of the assets of the Partnership;



2

 



(bb)             to exercise all rights, powers, privileges and other incidents
of ownership or possession with respect to the assets of the Partnership;

(cc)             to open, maintain and close bank, brokerage and other accounts;

(dd)             to maintain one or more offices within or without the State of
Connecticut and in connection therewith to rent or acquire office space, engage
personnel and do such other acts as the General Partner may deem to be advisable
or necessary in connection with such offices and personnel, all at the
Partnership’s expense; and

(ee)             to take such actions as the General Partner may deem to be
necessary or advisable in connection with the foregoing, including the retention
and appointment of agents, independent contractors, attorneys, accountants,
investment counselors and independent board members (which may serve the
Partnership in advisory and/or oversight capacities) and the preparation and
filing of all Partnership tax returns.

4.                  Term, Dissolution and Fiscal Year.

(a)                Term. The term of the Partnership commenced on the day the
Certificate of Limited Partnership was filed with the Office of the Secretary of
State of the State of Delaware pursuant to the provisions of the Act and shall
end upon the first to occur of the following: (1) withdrawal, insolvency,
bankruptcy or dissolution of the General Partner; or (2) any event which shall
make it unlawful for the existence of the Partnership to continue.

(b)               Dissolution.  Upon the occurrence of an event causing the
termination of the Partnership, the Partnership shall terminate and be
dissolved. Dissolution, payment of creditors and distribution of the Partnership
assets shall be effected in accordance with the Act, and the General Partner and
each Limited Partner (and any assignee the assignment to which the General
Partner has consented) shall share in the assets of the Partnership pro rata in
the ratio of the total of each Partner’s capital account to the total of all
Partners’ capital accounts, less any amount owed by such Partner (or assignee)
to the Partnership. For this purpose the New Profit memo account (as defined in
Paragraph 6(a)) shall be added to the capital account of the General Partner.

(c)                Fiscal Year.  The fiscal year of the Partnership shall begin
January 1 of each year and end on December 31 of each year.

5.                  Capital Contributions and Limited Partnership Interests.

(a)                Partners’ Contributions.  The General Partner shall maintain
a sufficient investment in the Partnership for the Partnership to be treated as
a partnership for federal income tax purposes. Each Partner shall contribute
cash to the Partnership, which shall constitute the initial balance of such
Limited Partner’s capital account. The General Partner shall have discretion to
accept other assets valued at fair market value. The aggregate of all
contributions shall be available to the Partnership to carry on its business and
no interest shall be paid on any such contribution.

(b)                Offering of Limited Partnership Interests.   Interests may be
sold by the General Partner or its agents on behalf of the Partnership, at the
General Partner’s discretion, to persons desiring to become Limited Partners.
The amount of the purchase price of an Interest shall constitute a Limited
Partner’s initial capital contribution. The aggregate of all contributions shall
be available to the Partnership to carry on its business and no interest shall
be paid on any such contribution. There is no maximum amount of funds which may
be contributed to the Partnership.

(c)                 Limited Liability of Limited Partners.  Each Interest, when
purchased by a Limited Partner, and any additional capital contributions to the
Partnership, shall be fully paid and non-assessable. No Limited Partner shall be
liable for Partnership obligations in excess of the capital contributed by it,
plus its share of profits, if any, including its obligation, as required by law
under certain circumstances, to return to the Partnership distributions and
returns of contributions. Each Limited Partner hereby agrees with the General
Partner that, upon written demand therefor by the General Partner, such Limited
Partner will promptly return to the Partnership all amounts for which such
Limited Partner may be liable to the Partnership or its creditors under the Act.



3

 



(d)                Return of Limited Partners’ Capital Contributions.  Except to
the extent that a Limited Partner shall be entitled to withdraw capital through
the withdrawal of all or a portion of an Interest in accordance with the terms
of this Agreement, no Limited Partner shall have any right to demand the return
of its capital contribution or any profits added thereto, except upon
termination and dissolution of the Partnership. In no event shall a Limited
Partner be entitled to demand or receive property other than cash.

(e)                 Distributions.  The General Partner shall have sole
discretion in determining what distributions, if any, the Partnership will make
to its Limited Partners. No Limited Partner shall have the right to demand or
receive property other than cash upon withdrawal of all or part of such Limited
Partner’s capital account. The Partnership may pay all distributions (including
distributions made in respect of withdrawals) in cash or in kind.

(f)                  Contributions by Employee Benefit Plans and Plan Asset
Entities.  The General Partner intends not to accept contributions for Interests
if doing so would cause the Partnership to hold “plan assets” for purposes of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), with
respect to an employee benefit plan subject to ERISA or with respect to any plan
or account subject to Section 4975 of the Code. If rejection of subscriptions by
any person, including but not limited to any such employee benefit plan, such
other plan or account, or entities that are treated as holding such plan assets,
is necessary to avoid causing the assets of the Partnership to be such plan
assets, the General Partner will effect such rejections as the General Partner,
in its sole discretion, determines.

6.                  Allocation of Profits and Losses.

(a)               Capital Accounts and New Profit Memo Account; Sub-Accounts.  A
capital account shall be established for each Partner. The initial balance of
each Partner’s capital account shall be the amount of its initial contribution
to the Partnership. A memo account shall be established solely for bookkeeping
purposes (the “New Profit memo account”), and no Partner shall be entitled to or
have the right to withdraw any amount credited to the New Profit memo account,
except as set forth in Paragraph 6(c) and in the event of dissolution of the
Partnership pursuant to Paragraph 4(b). The General Partner may establish
sub-accounts with respect to any Partner’s capital account with the consent of
such Partner.

(b)                Monthly and Yearly Allocations.  As of the close of business
(as determined by the General Partner) of the last day of each month or of the
fiscal year, as the case may be, the following determinations and allocations
shall be made:

(1)The Net Assets of the Partnership (as defined in Paragraph 6(d)(1)) shall be
determined.

(2)Subject to subparagraphs (3) and (4), any increase or decrease in Net Assets
as of the end of the month, including net interest income and before deduction
of the Management Fee as defined in, and payable to the General Partner pursuant
to, Paragraph 6(f), shall be credited or charged to the capital accounts of each
Partner and the New Profit memo account in the ratio that the balance of each
such account, bears to the balance of all such accounts. All such credits or
charges to a Partner’s capital account shall then be credited or charged to each
sub-account thereof, if any, in the ratio that the balance of such sub-account
bears to the balance of all sub-accounts attributable to such capital account.

(3)The Management Fee payable by the Partnership to the General Partner pursuant
to Paragraph 6(f) shall be charged (at the rate agreed upon by the General
Partner and the applicable Limited Partner if different from that set forth in
Paragraph 6(f)) to the capital accounts of the Limited Partners.

(4)The General Partner’s profit share shall be calculated separately with
respect to each Interest as of the end of a fiscal year (or when all or a
portion of an Interest is withdrawn) and shall equal: (i) 20% of any increase in
Trading Profits (as defined in Paragraph 6(d)(2)) over the previous high point
in Trading Profits as of a date on which a Profit Share was paid with respect to
such Interest (or $0 if no Profit Share has been paid with respect to such
Interest) or (ii) such other amount as set forth in a writing delivered to a
Limited Partner in connection with such Limited Partner’s subscription for an
Interest or otherwise in a written agreement between a Limited Partner and the
General Partner (the “Profit Share”). The amount of the Profit Share shall be
deducted from each Limited Partner’s capital account and added to either the
General Partner’s capital account or, as described below, the New Profit memo
account. The General Partner’s Profit Share with respect to Interests withdrawn
as of a month-end other than a fiscal year-end shall be computed and allocated
to the General Partner as though the month-end were a fiscal year-end, and the
amount of the Profit Share shall be deducted from the withdrawing Limited
Partner’s capital account and added to the New Profit memo account.
Notwithstanding the foregoing or anything to the contrary in this Agreement, the
General Partner may waive, reduce or rebate the General Partner’s Profit Share
in respect of any Limited Partner that is an affiliated person of the General
Partner, or any other Limited Partner or with respect to sub-accounts, without
entitling any other Limited Partner to a similar waiver, reduction or rebate.
The Profit Share may, upon the mutual agreement of the General Partner and the
affected Partner, be tracked and charged separately with respect to each
sub-account associated with a Partner’s Interest as if such sub-account were a
separate capital account.



4

 



(5)The amount of any distribution to a Limited Partner, any amount paid to a
Limited Partner on withdrawal of all or a portion of an Interest, or the amount
of any withdrawal by the General Partner shall be charged to that Partner’s
capital account (and such charge to be allocated among the applicable
sub-accounts thereof, if any).

(c)                 Allocation of Profit and Loss for Federal Income Tax
Purposes. In each fiscal year, items of income, deduction, gain or loss that are
recognized for income tax purposes (including any capital gain or loss required
to be taken into account under Section 1256 of the Code) shall be allocated
among the Partners in such manner as to reflect equitably amounts credited to or
charged against each such Partner’s capital account, whether in such fiscal year
or in prior fiscal years. To this end, the Partnership shall establish and
maintain records which shall show the extent to which the capital account and
any sub-account thereof of each Partner is, as of the last day of each fiscal
year or any other applicable period, comprised of amounts which have not been
reflected in the taxable income of such Partner.

Notwithstanding the generality of the foregoing, net capital gain shall be
allocated first to the General Partner (i) up to the amount of the General
Partner’s Profit Share for the year under Paragraph 6(b)(4) and then (ii) up to
the amount of any balance in the New Profit memo account. Amounts equal to any
allocations of capital gain pursuant to this subparagraph shall be credited to
the General Partner’s capital account and, where applicable, there shall be a
corresponding charge to the New Profit memo account. Any balance in such memo
account after such charges shall remain in such memo account.

The General Partner may, in its sole discretion, elect to use an “aggregate”
allocation method permitted under Sections 704(b) and (c) of the Code and the
regulations thereunder; otherwise, to the extent deemed by the General Partner
to be feasible and equitable, taxable income and gains in each fiscal year shall
be allocated among the Partners who have benefited from the Partnership’s income
and gains, and tax deductions and losses in each fiscal year shall be allocated
among the Partners who have borne the Partnership’s deductions and losses.

In the event a Partner withdraws a portion or the entire balance of such
Partner’s capital account, the General Partner may in its sole discretion make a
special allocation to the Partner for federal income tax purposes of the gains
or losses recognized by the Partnership. The allocation of such gains shall be
in such a manner as will reduce the amount, if any, by which the balance of such
Partner’s capital account and any sub-account (or, with respect to a partial
withdrawal, the portion thereof attributable to the portion of the Interest
being withdrawn) exceeds its federal income tax basis in its Interest (or, with
respect to a partial withdrawal, the portion thereof being withdrawn) before
such allocation. The allocation of such losses shall be in such a manner as will
reduce the amount, if any, by which the balance of such Partner’s federal income
tax basis in its Interest (or, with respect to a partial withdrawal, the portion
thereof being withdrawn) exceeds its capital account (or, with respect to a
partial withdrawal, the portion thereof attributable to the portion of the
Interest being withdrawn) before such allocation.

 

5

 



Any elections or other decisions relating to allocations under this Paragraph
6(c) will be made in any manner that the General Partner determines reasonably
reflects the purpose and intention of this Agreement. The tax allocations set
forth in this Paragraph 6(c) are intended to allocate items of Partnership
income, gains, losses and deductions (ordinary, short-term and long-term) in
accordance with Sections 704(b) and (c) of the Code.

(d)            Definitions; Accounting.

(1)Net Assets of the Partnership shall mean the sum of all cash, plus treasury
bills, notes or other securities at market value, plus the market value of all
open futures, forward, over the counter swap or other trading positions
maintained by the Partnership, less all liabilities of the Partnership
determined in accordance with the accounting principles set forth below. Net
Assets of the Partnership shall be determined in accordance with generally
accepted accounting principles under the accrual basis of accounting. The market
value of all Partnership assets and liabilities, for all purposes hereunder,
shall be determined in accordance with the General Partner’s Valuation Policies
and Procedures, a copy of which is available to Limited Partners upon request.
The General Partner may reduce the valuation of any asset by reserves
established to reflect contingencies, liabilities, uncertain valuations or other
factors, which the General Partner determines, in its absolute discretion,
reduce, or might reduce, the value of such asset. All determinations of value by
the General Partner shall be final and conclusive as to all Partners, absent bad
faith, and the General Partner shall be absolutely protected in relying upon
valuations furnished to the General Partner by third parties believed by the
General Partner, without independent investigation, to be made in good faith and
reliable.

(2)Trading Profits shall mean, with respect to each Interest or any sub-account
associated therewith, the cumulative net realized and unrealized gain or losses
in the value of such Interest or sub-account, including interest income, reduced
by fees (other than any Profit Share) payable to the General Partner and other
Partnership expenses. Trading Profits, including the high point in Trading
Profits (and any loss carryforward for purposes of calculating any increase in
Trading Profits) with respect to an Interest and any associated sub-account will
be proportionally reduced by distributions or withdrawals with respect to such
Interest and such sub-account if applicable.

(e)        Expenses.   The Partnership shall bear all of its own expenses,
including, but not limited to: (a) the Management Fee payable to the General
Partner; all other expenses that the General Partner reasonably determines to be
incurred in connection with the Partnership’s investment activities; any taxes
to which the Partnership is subject; regulatory fees and interest charges; and
(b) amounts due to persons not affiliated with the General Partner for providing
operating, administrative, custody, legal, accounting, audit and tax services to
the Partnership or to the General Partner with respect to the activities of the
Partnership; registration and filing fees; and the cost of the ongoing offering
of the Interests.

With respect to all expenses enumerated in item (b) of the first paragraph of
this Paragraph 6(e), the General Partner shall bear any excess over a monthly
amount equal to one-twelfth of 0.25% (0.25% per annum) of the month-end net
asset value of the Partnership; provided, however, that such limitation shall
not include any extraordinary expenses (including, without limitation, any
litigation-related or indemnification expenses) incurred by the Partnership,
which shall be paid by the Partnership. Appropriate reserves may be created,
accrued and charged to the Partners’ capital accounts and any sub-accounts
thereof for contingent liabilities, if any, as of the date any such contingent
liability becomes known to the General Partner.

(f)            Management Fee Payable to the General Partner.  The Partnership
shall pay the General Partner, with respect to each Limited Partner, management
fees at a fixed monthly rate of one-twelfth of 2% (2% annually) of the net asset
value of each Limited Partner’s capital account as of the end of each month
(including any Interests withdrawn as of the end of the month) (the “Management
Fee”), without reduction for any capital withdrawal, distributions, any fees
payable to third party selling agents, any accrued Profit Share or the
Management Fee then being calculated. The Management Fee charges shall be
deducted from the respective capital accounts of the Limited Partners and shall
be prorated for partial months. The General Partner may waive, reduce or rebate
Management Fees payable to the General Partner in respect of any Limited Partner
that is an affiliated person of the General Partner, or any other Limited
Partner or with respect to sub-accounts, without entitling any other Limited
Partner to a similar waiver, reduction or rebate.

6

 



The General Partner may charge a higher Management Fee to any Limited Partner
after full disclosure of such fee to, and with the consent of, that Limited
Partner.

(g)                Prior Period Adjustments. The General Partner may determine
to treat any liability or expenditure of the Partnership which becomes fixed or
is incurred in an accounting period subsequent to the accounting period to which
such liability or expenditure relates as either (i) arising in the accounting
period in which such liability becomes fixed or such expenditure is incurred or
(ii) arising in such prior accounting period, in which case such liability or
expenditure shall be charged to persons who were Partners during such prior
accounting period (whether or not such persons are Partners during the
accounting period in which such liability is fixed or such expenditure is
incurred) in accordance with the ratio such Partners’ capital accounts bear to
the balance of all capital accounts as of the beginning of such prior accounting
period, and the Partnership may collect amounts previously distributed to such
persons in accordance with the provisions of Paragraph 9(e).

(h)                Notwithstanding the foregoing, the Partnership, in the sole
discretion of the General Partner, may offer Interests in series or classes
subject to different terms from those set forth herein.

7.                   Duties of the General Partner.

(a)                Management of the Partnership.  The General Partner, to the
exclusion of the Limited Partners, shall conduct and manage the business of the
Partnership. The General Partner on behalf of the Partnership shall in its sole
discretion make all investment decisions regarding the Partnership. No person
dealing with the General Partner shall be required to determine its authority to
make any undertaking on behalf of the Partnership, nor to determine any facts or
circumstances bearing upon the existence of its authority. No Limited Partner,
as such, shall be entitled to any salary, draw or other compensation from the
Partnership.

(b)                Services of Third Parties.  The General Partner may engage
and compensate on behalf of the Partnership from funds of the Partnership
(subject to Paragraph 6(e)) such persons, firms or corporations, including any
affiliated person or entity or any other person or entity, as the General
Partner in its sole judgment shall deem advisable for the conduct and operation
of the business of the Partnership.

(c)                 Limitation on Trading Activity of the General Partner.  In
no case shall the General Partner or any of its principals take advantage of
their knowledge of trades made or contemplated on behalf of the Partnership for
their own trading; nor shall they knowingly trade in any manner to the detriment
of the Partnership, either directly or indirectly, or in any manner take any
advantage of their position with respect to the Partnership. Direct trading
between the Partnership and any account of, or managed by, the General Partner
or any of its principals is prohibited.

8.                   Reports to Limited Partners.

The General Partner shall keep and retain such books and records relating to the
business of the Partnership as the General Partner may deem necessary or
advisable and as may be required by law, including the rules and regulations of
the CFTC. The Partnership books shall be audited annually by an independent
certified public accountant. The Partnership will cause each Partner to receive
as soon as practicable after the close of each fiscal year certified financial
statements of the Partnership for the fiscal year then ended. In addition, the
General Partner will report monthly to each Limited Partner the following
information: the value of such Limited Partner’s Interest, and such other
information as the General Partner may deem appropriate and as may be required
by the rules and regulations of the CFTC.

9.                   Non-Assignability and Withdrawal.



7

 



(a)                Non-Assignability.  Each Limited Partner expressly agrees
that it (i) is purchasing an Interest for investment and not with a view to the
assignment, transfer or disposition of any part of the Interest and (ii) will
not assign, transfer or otherwise dispose of, by gift or otherwise, any of its
Interest or any part or all of its right, title and interest in the capital or
profits of the Partnership without giving written notice of the assignment,
transfer or disposition to the General Partner, which notice shall include
evidence satisfactory to the General Partner that the proposed assignment,
transfer or disposition is exempt from registration under the Securities Act of
1933, as amended, and receiving the prior written consent of the General
Partner. No assignee, except with the consent of the General Partner (which
consent may be withheld at its sole and absolute discretion), may acquire any
rights against the Partnership. If an assignment, transfer or disposition occurs
by reason of the death of a Limited Partner or assignee, or by operation of law,
such written notice may be given by the duly authorized representative of the
estate of the Limited Partner or assignee and shall be supported by such proof
of legal authority and valid assignment as may reasonably be requested by the
General Partner. The General Partner need not, however, consent to any such
assignment, but may elect instead to require the mandatory withdrawal of any
Interest which would otherwise be assigned.

Each Limited Partner agrees that with the consent of the General Partner any
assignee may become a substituted Limited Partner without the further act or
consent of any Limited Partner. Each Limited Partner agrees that it has no right
to consent to and will not consent to any person’s or entity’s becoming a
substituted Limited Partner, except as set forth in the preceding sentence. If
the General Partner withholds consent, an assignee shall not become a
substituted Limited Partner and shall not have any of the rights of a Limited
Partner, except that the assignee shall be entitled to receive that share of
capital or profits and shall have that right of withdrawal to which its assignor
would otherwise have been entitled and shall remain subject to the other terms
of this Agreement binding upon Limited Partners. An assigning Limited Partner
shall remain liable to the Partnership as provided in the Act, regardless of
whether its assignee becomes a substituted Limited Partner.

(b)                Withdrawals.  A Limited Partner (or any assignee thereof) may
withdraw any part or all of its capital and undistributed profits, if any, from
the Partnership effective as of the end of the first month ending at least
fifteen days after a request for withdrawal in acceptable form has been
delivered to the General Partner. The General Partner may, in its discretion,
permit withdrawals (i) on shorter notice or (ii) as of a date other than a
month-end. Upon withdrawal, a Limited Partner (or any assignee thereof) shall
receive an amount equal to the value of the Interest withdrawn as of the
effective date of withdrawal, less any amount owing by such Partner (and its
assignee, if any) to the Partnership pursuant to Paragraph 13(c). An assignee
shall not be entitled to withdraw until the General Partner has received written
notice of and has consented to (as described in subparagraph (a) above) the
assignment, transfer or disposition under which the assignee claims an interest
in the Interest to be withdrawn and shall have no claim against the Partnership
or the General Partner with respect to distributions or amounts paid on
withdrawal of an Interest prior to the receipt by the General Partner of such
notice. Payment will be made within a reasonable time of the date of withdrawal.
In the event of a default or delay in payments due the Partnership from
commodity brokers, banks or other persons, or under similar circumstances, the
Partnership may in turn delay payment to Limited Partners requesting withdrawal
of Interests of the proportionate part of the value of the Interests represented
by the sums which are the subject of such default or delay.

 



8

 



 

(c)                 Suspension of the Determination of Net Assets and
Withdrawals. Anything herein to the contrary notwithstanding, the General
Partner may suspend the determination of Net Assets and/or suspend withdrawals
of Interests in whole or in part by reason of: (i) a withdrawal that would
result in violation by the Partnership, the General Partner or any of their
respective affiliates of applicable securities or commodities laws or
regulations or any other law of the United States or any other jurisdiction
applicable to the Partnership, the General Partner or any of their respective
affiliates (including but not limited to anti-money laundering laws and
regulations applicable to the Partnership, the General Partner or any of the
other service providers of the Partnership); (ii) any exchange or quotation
system on which a significant portion of the assets of the Partnership is
regularly traded or quoted is closed (other than for holidays) or trading
thereon is generally suspended or limited; (iii) the prices or values of any
assets of the Partnership cannot reasonably be promptly and accurately
ascertained for any reason; (iv) trading by the Partnership, any exchange or
quotation system is suspended or limited and the General Partner determines that
such suspension or limitation is material to the Partnership; (v) it is not
possible to determine the exact Net Assets of the Partnership; (vi) the General
Partner determines in its sole discretion that a withdrawal could result in
assets of the Partnership becoming “plan assets” under ERISA or Section 4975 of
the Code; or (vii) in order to effect orderly liquidation of the Partnership
necessary to effect withdrawals. No interest will be paid with respect to
amounts affected by suspension of the determination of Net Assets or
withdrawals.

Notice of any suspension will be given to any Limited Partner who has requested
a withdrawal. If a withdrawal request is not withdrawn by a Limited Partner
following notification of a suspension, the withdrawal will be effective as of
the end of the first month ending at least fifteen days after the termination of
the suspension.

(d)                Notwithstanding anything to the contrary in this Agreement,
the General Partner, by written notice to any Limited Partner, may suspend
payment of withdrawal proceeds to such Limited Partner if the General Partner
reasonably deems it necessary to do so to comply with anti-money laundering laws
and regulations applicable to the Partnership, the General Partner or any of the
Partnership’s other service providers.

(e)                 Chargebacks to Current or Former Partners. Even if a Limited
Partner has rightfully received the return in whole or in part of its capital
account, whether upon withdrawal or distribution, it shall nevertheless remain
liable to the Partnership for any sum, not in excess of the amount returned,
plus interest from the date of withdrawal or distribution in an amount deemed
equitable by the General Partner for loans of comparable maturity, to the extent
necessary to discharge such Partner’s allocable share of any loss, liability or
expense attributable to events arising before such return. Any Limited Partner
found liable to the Partnership under this Paragraph 9(e) shall also be liable
for any and all costs and expenses incurred by the Partnership, including but
not limited to attorneys’ fees and costs of litigation, in connection with
seeking the return of the amounts due hereunder.

Each Partner agrees, by subscribing for an Interest, to repay, if such Partner
has withdrawn capital or received a distribution from the Partnership, and
irrespective of whether such Partner remains a Partner, to the Partnership any
amount (including interest from the date of withdrawal or distribution) which
the General Partner may reasonably determine to be due to the Partnership from
such Partner, for example, due to any claims arising (prior or subsequent to
such Partner’s withdrawal from the Partnership) relating to events or
circumstances (whether known or unknown at the time of such Partner’s
withdrawal) in existence while such Partner was a Partner in the Partnership, or
in the event that the net asset value at which such Partner was permitted to
withdraw is later determined to have been overstated or otherwise miscalculated
due to circumstances, whether known or unknown to the General Partner, in effect
as of the date of such whole or partial withdrawal. In no event shall any
provision of this Paragraph 9(e) require any Limited Partner to repay to the
Partnership any amounts in excess of the amounts distributed to such Limited
Partner by the Partnership or withdrawn from the Partnership by such Limited
Partner, plus interest thereon as provided above.

(f)                  No Guarantee of Return of Capital. No provision of this
Agreement shall be construed as guaranteeing the return, either by the General
Partner or by the Partnership, of all or any part of the capital contributions
made to the Partnership by any Limited Partner.

10.                Special Power of Attorney.



9

 



Each Limited Partner by the execution of this Agreement (directly or by power of
attorney), or by otherwise acquiring an Interest and becoming a Limited Partner
in accordance with the terms hereof, does hereby irrevocably constitute and
appoint the General Partner, with power of substitution, as its true and lawful
attorney-in-fact, in its name, place and stead, to execute, acknowledge, swear
to, file and record on its behalf in the appropriate public offices (i) this
Agreement and a Certificate of Limited Partnership including amendments thereof;
(ii) all instruments which the General Partner deems necessary or appropriate to
reflect any amendment, change or modification of the Partnership in accordance
with the terms of this Agreement; (iii) certificates of assumed name; and (iv)
customer agreements with commodity brokerage firms. The Power of Attorney
granted herein shall be irrevocable and deemed to be a power coupled with an
interest and shall survive the incapacity or death of a Limited Partner. Each
Limited Partner hereby agrees to be bound by any representation made by the
General Partner and by any successor thereto, acting in good faith pursuant to
such Power of Attorney, and each Limited Partner hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner and any successor thereto, taken in good faith under such
Power of Attorney. Each Limited Partner agrees to execute a special Power of
Attorney on a document separate from this Agreement. In the event of any
conflict between this Agreement and any instrument filed by such attorney
pursuant to the Power of Attorney granted in this Paragraph, this Agreement
shall control.

11.                Voluntary or Involuntary Withdrawal of a Partner; Removal of
General Partner

(a)                Subject to Paragraph 11(b), the Partnership shall terminate
and be dissolved upon the withdrawal, insolvency or dissolution of the General
Partner. The General Partner agrees that it will not voluntarily withdraw as
General Partner of the Partnership except upon six months’ written notice to the
Limited Partners, or with the consent of the owners of more than fifty percent
of the aggregate value of outstanding Interests. The death, incompetency,
withdrawal, insolvency or dissolution of a Limited Partner shall not terminate
or dissolve the Partnership and such Limited Partner, its estate, custodian or
personal representative shall have no right to withdraw the value of such
Limited Partner’s Interest except as provided in Paragraph 9 hereof. Any Limited
Partner may be required to withdraw its Interest and withdraw as a Limited
Partner as of the end of any month on ten days’ written notice at the sole
discretion of the General Partner. In addition, the General Partner may require
a Limited Partner to withdraw all or a portion of such Limited Partner’s
Interest if the General Partner considers doing so to be desirable for the
protection of the Partnership, and will do so to the extent necessary to prevent
the Partnership from holding “plan assets” for purposes of ERISA or Section 4975
of the Code with respect to any “employee benefit plan” subject to ERISA or with
respect to any plan or account subject to Section 4975 of the Code. Any
mandatory withdrawals effected to avoid causing the Partnership to hold “plan
assets” will be effected in such manner as the General Partner, in its sole
discretion, determines. The General Partner will attempt to give all affected
Limited Partners prior notice of such mandatory withdrawal but may effect such
withdrawal without prior notice. Each Limited Partner (and any other assignee)
expressly agrees that in the event of its death, it waives on behalf of itself
and its estate, and directs the legal representatives of its estate and any
person interested therein to waive, the furnishing of any inventory, accounting
or appraisal of the assets of the Partnership and any right to an audit or
examination of the books of the Partnership. Nothing in this Paragraph 11 shall,
however, waive any right given elsewhere in this Agreement for a Limited Partner
to be informed of the Net Assets of the Partnership and the value of such
Limited Partner’s Interest, to receive periodic reports, audited financial
statements and other information from the General Partner or the Partnership or
to withdraw or transfer an Interest.

(b)                Removal of General Partner

     (1) The General Partner may be removed as general partner upon an
affirmative vote of Limited Partners owning more than fifty percent of the
aggregate value of the Interests then owned by Limited Partners. Solely for
purposes of the preceding sentence, Limited Partner Interests owned by the
General Partner, its affiliates and their respective officers and employees
shall be deemed not to be owned by Limited Partners. Following such a vote, the
Limited Partners may elect a replacement General Partner upon the affirmative
vote of Limited Partners owning more than fifty percent of the aggregate value
of the Interests then owned by Limited Partners.

 



10

 



 

      (2) Upon the occurrence of a vote to remove and replace the General
Partner in accordance with Paragraph 11(b)(1), the General Partner being removed
and replaced shall be entitled to a Profit Share (as described in Paragraph
6(b)(4)) as of the date as of which the removal is effective, in accordance with
Paragraph 6(b)(4), to the same extent as if the date as of which the removal is
effective was a fiscal year-end.

 

12.                No Personal Liability for Return of Capital.

The General Partner shall not be personally liable for the return or payment of
all or any portion of the capital or profits of any Partner (or assignee), it
being expressly agreed that any such return of capital or profits made pursuant
to this Agreement shall be made solely from the assets (which shall not include
any right of contribution from the General Partner) of the Partnership.

13.                Standard of Liability and Indemnification.

(a)                Standard of Liability.  The General Partner and its
affiliates shall have no liability to the Partnership or to any Partner for any
loss suffered by the Partnership which arises out of any action or inaction of
the General Partner or its affiliates if the General Partner or its affiliates,
in good faith, determined that such course of conduct was in the best interest
of the Partnership and such course of conduct did not constitute fraud, gross
negligence or reckless or intentional misconduct of the General Partner or its
affiliates.

(b)                Indemnification of General Partner.  The Partnership shall
indemnify, defend and hold harmless the General Partner and its affiliates,
principals and employees from and against any loss, liability, damage, cost or
expense (including legal fees and expenses incurred in defense of any demands,
claims or lawsuits) arising from actions or omissions concerning business or
activities undertaken by or on behalf of the Partnership from any source,
including without limitation any demands, claims or lawsuits initiated by a
Limited Partner (or assignee) or resulting from or relating to the offer and
sale of Interests; provided that the conduct which was the basis for such
liability was not found by a court of competent jurisdiction upon entry of a
final judgment to be the result of fraud, gross negligence or reckless or
intentional misconduct. Nothing contained herein shall increase the liability of
any Limited Partner to the Partnership beyond the amount of its capital and
profits, if any, in the Partnership. All rights to indemnification and payment
of legal fees and expenses shall not be affected by the termination of the
Partnership or the withdrawal or insolvency of the General Partner.

Indemnification of amounts reasonably claimed to be due to an indemnified party
hereunder shall be advanced to such party upon such party’s written undertaking
to repay, without interest, the amounts so advanced in the event, and to the
extent, that indemnification is determined not to be due hereunder.

Notwithstanding the foregoing, federal and state securities laws, and other
applicable law, impose liabilities under certain circumstances on persons who
act in good faith. Therefore, nothing herein shall in any way constitute a
waiver or limitation of any rights which the Partnership or the Limited Partners
may have under the securities laws or other applicable law.

(c)                 Indemnification of Partnership.  In the event the
Partnership is made a party to any claim, dispute or litigation or otherwise
incurs any loss or expense as a result of or in connection with any Partner’s
(or assignee’s) obligations or liabilities unrelated to the Partnership’s
business, such Partner (or assignees cumulatively) shall indemnify and reimburse
the Partnership for all loss and expense incurred, including reasonable
attorneys’ fees.

14.                Additional Limited Partners.

The Partnership may from time to time offer and sell additional Interests at the
sole discretion of the General Partner. A subscriber for an Interest shall
become a Limited Partner upon the acceptance of the subscription price for such
Interest by the Partnership.

15.                Feeder Fund Subscriptions and Withdrawals.



11

 

 

When an investor in either Millburn Multi-Markets Fund L.P. or Millburn
Multi-Markets Ltd. (together, the “Feeder Funds”) delivers a subscription
agreement to such Feeder Fund, the Feeder Fund shall be deemed to have made a
subscription to the Partnership with respect to such investor. Similarly, a
Feeder Fund investor’s request for a withdrawal or redemption from such Feeder
Fund shall be deemed to serve as the Feeder Fund’s request for withdrawal from
the Partnership with respect to any Interests corresponding to such Feeder Fund
investor. The subsequent withdrawal of the Feeder Fund from the Partnership and
the withdrawal or redemption of the investor from the Feeder Fund shall occur
back-to-back.

16.                Amendments with Consent of the General Partner.

If at any time during the term of the Partnership the General Partner shall deem
it necessary or desirable to amend this Agreement, such amendment shall be
effective if embodied in an instrument approved by the General Partner and by
Limited Partners owning more than fifty percent of the aggregate value of the
Interests then owned by Limited Partners. Any such supplemental or amendatory
agreement shall be adhered to and have the same effect from and after its
effective date as if the same had originally been embodied in and formed a part
of this Agreement; provided, however, that no such supplemental or amendatory
agreement shall, without the consent of all affected Limited Partners, modify
the percentage of profits, losses or distributions to which any Partner is
entitled. In addition, reduction of the capital account of any Partner or
assignee or modification of the percentage of profits, losses or distributions
to which any Partner or assignee is entitled hereunder shall not be effected by
amendment or supplement to this Agreement without such Partner’s or assignee’s
consent. Any amendment of the two immediately preceding sentences shall require
the consent of all Partners. For purposes of obtaining approval of any proposed
amendment to this Agreement requiring less than unanimous consent or not
requiring specific consent, the General Partner may require a response within a
specified time, but not less than fifteen (15) days, and failure by any Limited
Partner to respond within such time Period shall constitute approval of such
proposed amendment. The foregoing notwithstanding, the General Partner may amend
this Agreement without the consent of the Limited Partners to clarify any
inaccuracy or ambiguity or reconcile any inconsistency or with respect to
administrative matters; to preserve the status of the Partnership as a
partnership for federal income tax purposes; to prevent the Partnership from
becoming subject to the Investment Company Act of 1940, as amended; to avoid the
assets of the Partnership being treated for any purpose of ERISA or Section 4975
of the Code as assets of any “employee benefit plan” as defined in and subject
to ERISA or of any “plan” as defined in and subject to Section 4975 of the Code
(or any corresponding provisions of succeeding law) or to avoid the
Partnership’s engaging in a prohibited transaction as defined in Section 406 of
ERISA or Section 4975 of the Code; and to make any other change that does not
have a material adverse impact on the Limited Partners, including, but not
limited to, setting forth the terms upon which additional series or classes of
Interests are offered.

17.                Side Letters.

The General Partner may, in its sole and absolute discretion, enter into, or
cause the Partnership to enter into letter agreements or other writings with
individual Limited Partners that have the effect of establishing rights under,
or altering or supplementing, the terms of, this Agreement (collectively, “Side
Letters”). Any rights established, or any terms of this Agreement altered or
supplemented in a Side Letter with a Limited Partner shall govern with respect
to such Limited Partner notwithstanding any other provision of this Agreement.
Such Side Letters or other writings may establish terms that are more or less
favorable to such Limited Partner than those available to others. Neither the
Partnership nor the General Partner shall be obligated to enter into any such
Side Letter or other writing, and, if the Partnership or the General Partner
enters into any such Side Letter or other writing with a Limited Partner,
neither the Fund nor the General Partner is obligated to offer comparable terms,
Side Letters or other writings to other Limited Partners or prospective Limited
Partners.

18.                Governing Law.

THE VALIDITY AND CONSTRUCTION OF THIS AGREEMENT SHALL BE DETERMINED AND GOVERNED
BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW.



12

 



19.                Miscellaneous.

(a)                Priority Among Limited Partners.   Except as otherwise
provided in this Agreement, no Limited Partner shall be entitled to any priority
or preference over any other Limited Partner in regard to the affairs of the
Partnership.

(b)                Notices.   All notices under this Agreement, other than
reports by the General Partner to the Limited Partners, shall be in writing and
shall be effective upon personal delivery, or if sent by registered or certified
mail, postage prepaid, addressed to the last known address of the party to whom
such notice is to be given, then upon the deposit of such notice in the United
States mail. Reports by the General Partner to the Limited Partners shall be in
writing and shall be sent by first class mail to the last known address of each
Limited Partner or, if agreed by the Limited Partner, by e-mail or other
electronic form of distribution.

(c)                 Binding Effect.   This Agreement shall inure to and be
binding upon all of the parties, their successors, assigns as permitted herein,
custodians, executors, administrators, estates, heirs, legal survivors and
personal representatives. For purposes of determining the rights of any Partner
or assignee hereunder, the Partnership and the General Partner may rely upon the
Partnership records as to who are Partners and assignees and all Partners and
assignees agree that their rights shall be determined and that they shall be
bound thereby.

(d)                Captions.   Captions in no way define, limit, extend or
describe the scope of this Agreement nor the effect of any of its provisions.

(e)                 Confidentiality.   Each Limited Partner agrees that it and
anyone having knowledge through it shall not make independent use of or
knowingly disclose to any other person any aspect of the General Partner’s
trading method, except that a Limited Partner may communicate such information
in confidence to its personal attorneys, accountants and tax advisers as is
relevant to their services.

(f)                  Consent to Jurisdiction. All controversies arising
hereunder or in connection with the affairs of the Partnership shall be brought
in the state or federal courts located in the State of Connecticut and all
Partners and permitted assignees hereby irrevocably consent to such jurisdiction
and venue.

(g)                Powers of Limited Partners. The Limited Partners shall take
no part in the conduct or control of the Partnership business and shall have no
authority or power to act for or to bind the Partnership.

(h)                Manner of Execution. This Agreement may be executed by
power-of-attorney embodied in a Subscription Agreement and Power of Attorney or
similar instrument with the same effect as if the parties executing the
Subscription Agreement and Power of Attorney or similar instrument had all
executed one counterpart of this Agreement; provided that this Agreement may
also be executed in several counterparts provided that each separate counterpart
shall have been executed by the General Partner.

(i)                  Tax Elections; Determination of Matters Not Provided for in
this Agreement. The General Partner is designated as the “Tax Matters Partner”
and the “partnership representative” for the Partnership and shall be empowered
to exercise any authority granted to it under the Code and to make or revoke any
elections now or hereafter required or permitted to be made by the Code or any
state or local tax law. The Partnership shall reimburse the costs and expenses
of the partnership representative. The Partners agree, upon request by the
General Partner or the Partnership, to timely provide any information and comply
with any requirements that the Partnership’s Tax Matters Partner or partnership
representative determines is or are necessary or advisable to reduce the amount
of any tax (including an imputed underpayment of tax), interest, penalties or
similar amounts the cost of which is (or would otherwise be) borne by the
Partnership (directly or indirectly).

The General Partner shall be empowered to decide in a fair and equitable manner
any questions arising with respect to this Partnership or to this Agreement, and
to make such provisions as the General Partner deems to be in, or not opposed
to, the best interests of the Partnership but which are not specifically set
forth herein.

 



13

 



 

(j)       Entire Agreement; Amendment and Restatement. This Agreement sets forth
the entire agreement and understanding of the parties with respect to the
subject matter hereof and amends, restates and supersedes all prior agreements
(including the Prior Agreement) and undertakings with respect hereto.

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the year
and date first above written.

 

General Partner   Millburn Ridgefield Corporation   By: /s/ Barry Goodman  
Barry Goodman   Co–Chief Executive Officer and   Executive Director of Trading  





 

 



14

